The Court.
—It appears that in reference to the subject matter of this suit there has been a judgment confessed; and the effort is to recover more on the assumption of a ' mistake in the original judgment ; and a special promise by the defendant to pay any further amount which might be proved to be due. Such evidence cannot be admitted under any count in this declaration, which has reference altogether, to the original demand for the price of the vessel, and which matter now appears to have passed into judgment.
Evidence ruled out and plaintiff nonsuited.